Exhibit 10.19

 
Supply Agreement
 


PartyA: Ren Yanhuai
PartyB: Yangling Dongke Madisen Pharmaceutical co.,ltd
Address: 8 Xinqiao Road Yangling Demonstration Zone
 
Based on the mutual trust and understanding, two parties reach the following
agreements:
 
1 Both sides establish long term cooperation relationship in raw materials of
Chinese medicine.
2 Party A purchases necessary raw materials from Party B with the current price.
3 Party B will provide the required raw materials (including variety, quantity,
price and date)
4 Party A gives feedbacks to Party B within 10 days after receiving the goods.
PartyB is responsible for the quality of the goods or return.
5 Payment term: rolling settlement, the 60%-70% payment of the goods is payable
in the next month, but at the end of the year the debts should not exceed 450
thousand RMB.
6 Party B is in charge of delivering the raw materials to the PartyA’s
designated warehouse and the transport expenses.
7 The agreement shall remain in force for the period of one year from the date
of signature, unless one party terminates it.
8 If one party requires to terminate the contract, it must inform the other
party in writing 30 days ahead.
9 the two parties could deal with the uncovered items friendly.
10 This agreement has two copies which have the same effect.








 
 

--------------------------------------------------------------------------------

 




Party A(signature):
 
                                                      January 10, 2009
 
PartyA: Yangling Dongke Madisen Pharmaceutical co.,Ltd
Address: 8 Xinqiao Road Yangling Demonstration Zone
Zip Code: 712100
 
PartyB：Ren Yanhuai
Address: East house on the second floor Unit 3 Century Road No.7 Building
Xiangyang Shaanxi.


